DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 14, 17-18, 22 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6, 11, 13, 15, 16, 20, 23 and 25 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Jonsson et al (9,925,072).
	Jonsson et al teaches a liner adapted to receive a residual limb comprising:


    PNG
    media_image1.png
    690
    500
    media_image1.png
    Greyscale


	Claims 2-3, 6, 15, 20, see second seal 117 which is spaced apart and parallel in relation to said first ring seal. The second ring seal is positioned farther from said opening than said first ring seal. Jonsson et al further teaches, “Other examples of suitable seal elements are found in U.S. Pat. Nos. 8,308,817; 8,097,043; 8,052,760; 8,034,120; 8,372,159; 8,372,159; 8,894,719; 8,956,422; 8,911,506; 9,056,022; 9,072,611; 9,060,885; 9,066,821, and U.S. patent application Ser. Nos. 13/826,748; and 14/281,424, each of which are incorporated herein by reference in their entirety.” 
Claims 4 and 17, said pouch comprises an air-permeable material 99. 
Claims 11 and 13, socket (generally the distal portion distal to 135) for receiving said residual limb; at least one hole 111 positioned within said socket for drainage therefrom; a sleeve (generally the proximal portion proximal 135) extending from said socket and surrounding a central space. 
Claims 23 and 25, see interface 127 attached to a distal end of said adapter. 

Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 102)(a)(2) as being anticipated by Storup et al (2019/0374355).
Storup et al teaches a liner (see at least figure 14) adapted to receive a residual limb comprising: a pouch (300) defining an internal volume for receiving said limb; an opening 304 defined by said pouch providing access to said internal volume; a cup (320, see figure 14a) positioned on said pouch distal to said opening, said cup being air-impermeable (see par 0102); and a first ring seal (322) attached to said pouch and surrounding said cup. 
	Claim 4, see par. 0096 teaching an air-permeable material.
	Claims 8-9, see at least figures 11-12 showing a stitched seam; see vertical seam on figure 14. 

Claims 11-12 are rejected under 35 U.S.C. 102)(a)(2) as being anticipated by Hansen et al (2021/0137707).
	Hansen et al teaches an adapter for connecting a residual limb to a prosthetic limb.

    PNG
    media_image2.png
    294
    342
    media_image2.png
    Greyscale


Claim 12, at least one vent (at least 212) positioned in said sleeve. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al (9,925,072).
Jonsson et al teaches the liner comprising all limitations as described above including an aperture 107 positioned in the cup. However, Jonsson et al fails to teach apertures in the cup

	The second ring seal 117 would surround the apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774